Belcher, C.
In July, 1873, the plaintiff and defendant intermarried at the city of Los Angeles, in this state. In May, 1890, the plaintiff commenced this action to have her marriage with defendant annulled, upon the ground that at the time it was contracted he had another wife living, and that such former marriage had never been dissolved by a decree of divorce or otherwise. The defendant, by his answer, admitted a prior marriage, but alleged that for five successive years immediately preceding his marriage with the plaintiff his former "wife had been absent from him, and was not known by him to be living, and that he believed she was dead.
Defendant also filed a cross-complaint in which he alleged that in the month of February, 1864, he was married to one Elizabeth Wharton, in Australia, and that they lived together as husband and wife for the period of one year, when they separated by mutual consent, and he, in 1865, removed thence to the state of California, where he had ever since resided; that for more than seven years prior to July, 1873, when he married the plaintiff, he had not heard from his former wife, although he made diligent inquiry and wrote to her several times to know of her whereabouts, and also wrote to several others, her relatives, friends, and acquaintances, inquir*455ing as to her whereabouts, and, receiving no answer to any of his letters, he believed her to be dead.
He further alleged that in January, 1884, in consideration of love and affection, and to secure to the plaintiff and to their children a competency, and to save the making of a will and the expense of probate in case of his death, and believing at the time that the plaintiff was his lawful wife and would continue their marital relations in the future as she had in the past, he, at her earnest and frequent solicitation, made, executed, and delivered to her a deed of certain real property, situate in the city of Los Angeles, a copy of which deed is set out; that again, in April, 1888, for the same consideration, and reposing implicit confidence in the plaintiff as his lawful wife, and merely for the purpose of correcting the former deed, he, at plaintiff’s repeated request and solicitation, executed and delivered to her another deed of the same property, a copy of which last deed is also set out; that the property described in the deeds was of the value of one hundred and twenty-five thousand dollars, and was all the property owned by defendant at the time of the execution.of the first deed, except a piece of property in the county of San Diego, which was after-wards sold and the proceeds applied toward the paynn nt of a balance due on the propeity conveyed, and for improvements thereon; that at the time of the execution and delivery of the said deeds to plaintiff, she had been fully informed of defendant’s former marriage to Elizabeth Wharton, and that they had separated by mutual consent, and that defendant had not heard from his former wife for more than seven years prior to his marriage with the plaintiff, and believed her to be dead, and that plaintiff, with full knowledge of all these facts, solicited and requested the conveyance of the property from defendant, “with intent on her part to deceive this defendant, and did deceive this defendant in this, that she did intend to hold and retain said property as her own and for her separate use and benefit, and to procure as soon as she was able a nullity of her marriage with this de*456fend ant, if the fact should he that said former wife was living, and thereby to defraud this defendant out of all of said property so conveyed ”; that plaintiff’s conduct toward defendant prior to the execution of said conveyances was that of a dutiful, faithful, and devoted wife, and he had implicit confidence in her that she would continue such relation to him during their lives; that said conveyances were executed and delivered by defendant to plaintiff “ under a mistake of the facts as they existed at that time, and had it not been for said mistake of facts, and that this defendant believed his former wife to have been dead, and the plaintiff in this action was his lawful and legal wife, and having implicit confidence and faith in her, and that she would continue their marital relations as heretofore, he would not have made, executed, or delivered said deeds of conveyance, or either of them, as hereinbefore set forth ”; that defendant requested plaintiff, before the commencement of this action, to reconvey to him the property he had so conveyed to her, and that she refused to reconvey the same, or any part thereof; that defendant did not know that his former wife was living until December, 1890, when he ascertained that fact from her deposition taken in this case, although he had what purported to be a declaration or statement make by her in September, 1889, under the name of Ann Walker, and received by him in November, 1889; that upon receiving such declaration or affidavit, he delivered it to the plaintiff, who, in May following, commenced this action to have their marriage annulled.
It is then alleged that there were two children, one a boy sixteen years of age, and the other a girl ten years of age, the issue of the marriage between plaintiff and defendant, and that plaintiff was not a fit or suitable person to have the care and custody of said children, and that defendant was a fit and proper person to have the care and custody of them.
And the prayer is, that the said deeds be set aside and vacated, and that the property described therein be ad*457judged to be the property of defendant, and that plaintiff be required to execute a deed thereof to defendant, and also that defendant have the care, custody, control, and education of the said children.
The plaintiff, by her answer to the cross-complaint, denied, among others, all of its averments to the effect that defendant was induced to execute and deliver the said deeds by fraud and deceit on her part, or by mistake on his part.
When the case was called for trial, the parties stipulated, as to the children, that the custody of the son should be given to the defendant, and that of the daughter to the plaintiff. It was also stipulated that each party might introduce all of his or her testimony, subject to the right of the other party, after all the testimony should be put in, to object to or move to strike out any part of it. Counsel for defendant then stated that if they were so advised, they would, after all the evidence should be introduced, file an amended cross-complaint to fit the evidence put in, and counsel for plaintiff stated: “We have no objection to your filing an amendment to the cross-complaint at any time today, and that it may be considered as answered.”
In support of her side of the case, the plaintiff testified that she was married to the defendant on the tenth day of July, 1873, at the city of Los Angeles; and she read in evidence the deposition of his former wife, in which deponent stated that she was born and had always lived in Australia; that she first met defendant at Forbes, in the colony of New South Wales, where her parents were living, and near which place he was working as a miner; that she was married to defendant at Orange, in that colony, 192 miles west of Sidney, on the eleventh day of February, 1864; that she and defendant lived together, and cohabited as husband and wife, until December, 1865; that in January or February, 1866, she received a letter from him, dated at Sydney, in which he said he was about to go to America, and that she had never heard from him since; that a *458female child, the issue of her marriage with defendant, was born to her in March, 1865, and that in 1866 she, with her child, left her then place of residence, and returned to her parents’ house at Forbes, and that in June, 1873, she was again married to one James Walker, and had, as the issue of that marriage, six children.
The defendant then testified as a witness in his own behalf; and in rebuttal, the plaintiff and two other witnesses were called and testified.
The case was submitted for decision on the day the trial commenced, on briefs to be thereafter filed by the respective parties. Twelve days later, the defendant, after due notice, asked permission, and was allowed by the court, against the objections of plaintiff, to file an amended cross-complaint. To this cross-complaint the plaintiff, reserving her objection and exception to the order allowing the same to be filed, demurred, and answered at the same time.
Subsequently the court found all the facts of the case to be substantially as they are stated in the amended cross-complaint, and entered its decree dissolving the bonds of matrimony existing between the parties, and awarding to them the custody of the children in accordance with their stipulation, and adjudging that the deeds executed by the defendant to the plaintiff be vacated and set aside, and that the property described therein be allotted to them in equal shares, that is to say, that an undivided one-half interest in and to all of the lands and premises described in the deeds be awarded and allotted to the plaintiff, and a like interest to the defendant, and requiring the plaintiff to execute to the defendant a deed to an undivided one-half interest in the property within ten days after the entry of the decision.
From this judgment, and an order refusing a new trial, the plaintiff has appealed.
1. The appellant contends that her marriage with defendant was invalid and void from the beginning, and that no relations of trust and confidence, such as or*459dinarily arise between husband and wife, ever existed between them. This position is rested upon the rule of the common law, that a marriage was void when one of the spouses had contracted a prior marriage which had never been dissolved by death, divorce, or otherwise.
But this rule of the common law has been changed in certain respects in this state by the codes. Section 61 of the Civil Code provides as follows:—
“A subsequent marriage contracted by any person during the life of a former husband or wife of such person, with any person other than such former husband or wife, is illegal and void from the beginning: .... 2. Unless such former husband or wife was absent, and not known to such person to be living, for the space of five successive years immediately preceding such subsequent marriage, or was generally reputed and was believed by such person to be dead at the time such subsequent marriage was contracted; in either of which cases the subsequent marriage is valid until its nullity is adjudged by a competent tribunal.”
The appellant, however, contends that this change in the law does not affect the case or make valid her marriage, for the reason that defendant’s former wife remained at her home in Australia, and was not absent from him, within the meaning of the statute, but he, having left her and come to California, was himself the absentee. And it is said: "The 'absent’ spouse is the spouse who has left his or her residence, home, or domicile.”
The court found that “the said Elizabeth Wharton, then the wife of the said defendant, John Eugene Jackson, left the said defendant, Jackson, and went to live with her parents in Australia,” and that afterwards the defendant came to this state. This finding is supported by the testimony of the defendant, and must be accepted as stating the fact truly. This being so, we think it must be held that the former wife was, in a legal sense, as really and truly absent from defendant as she would *460have been if he had remained in Australia, but had continued to live separate and apart from her.
But conceding this view to be correct, it is earnestly insisted that there was no sufficient evidence to show that defendant did not know his former wife to be living for the space of five years before he married the plaintiff, or that he believed her to be dead.
The defendant testified: “ I never heard from my former wife prior to November, 1889. I made efforts to hear from her from the time I separated from her until the time of my marriage with my present wife. These efforts were made as follows: It might have been a year or so after I arrived at San Francisco, I wrote to her and wrote to some friends of mine, making inquiries about her. I know it was within two years of the time that I arrived in San Francisco that I met an old miner who used to work with me on those mines, and he was familiar with the circumstances, and he informed me that she was dead. After writing and talking with him,
I made no other effort to hear from her other than by writing. I wrote to several parties that I knew; got no answer from them at all. I got no answer from her. I - believed her to be dead.”
The court found that all the facts testified to by the defendant, in this regard, were true, and the finding cannot be disturbed here for want of evidence to j ustify it.
2. Appellant also contends that the findings as to the alleged fraud and mistake, under which the deeds were executed to the plaintiff, were not justified by the evidence, and if justifiód, that they did not warrant the conclusions of law that the deeds should be vacated and set aside and the property allotted to the parties in equal shares.
We do not think this contention can be sustained. The testimony on the part of defendant tended to show that the deeds were executed at the earnest and repeated request and solicitation of the plaintiff, and that she intended thereby to get all the property in her own name, so that if it should turn out that the former *461wife was living, she could have her marriage annulled, and yet claim and hold the property in her own right; and that defendant, honestly believing his former wife to be dead, and having full confidence in the plaintiff as a true, dutiful, and affectionate wife, and expecting their marital relations to continue so long as both should live, yielded to her wishes and solicitations in every respect.
The Civil Code contains the following provisions: —
“Sec. 158. Either husband or wife may enter into any engagement or transaction with the other, or with any other person, respecting property, which either might if unmarried; subject, in transactions between themselves, to the general rules which control, the actions of persons occupying confidential relations with each other, as defined by the title on trusts.”
“Sec. 2235. All transactions between a trustee and his beneficiary, during the existence of the trust, or while the influence acquired by the trustee remains, by which he obtains any advantage from his beneficiary, are presumed to be entered into by the latter without sufficient consideration, and under undue influence.”
By these sections the relations between husband and wife are declared to be confidential, and all transactions between them respecting property are made subject to the same rules that control transactions between a trustee and his cestui que trust. One of these rules is, that a trustee must not use the influence which his position gives him to obtain any advantage of his beneficiary (Civ. Code, sec. 2231), and if he does, it is a fraud against the beneficiary (Civ. Code, sec. 2234) for which equity will grant appropriate relief. (Brison v. Brison, 75 Cal. 525; 7 Am. St. Rep. 189.)
In our opinion, therefore, there was evidence to justify the findings complained of, and they must be upheld.
3. It is objected that the court erred in permitting the amended cross-complaint to be filed after the case had been submitted for decision, because it raised new issues as to fraud, no such issues having been tendered *462by the original cross-complaint; and also in denying the plaintiff’s motion, made after the amended cross-complaint was filed, to strike out all those parts of defendant’s testimony tending to show fraud, upon the ground that when the testimony was given there was no issue as to fraud, and hence it was irrelevant and immaterial.
Whether a party to- a suit should be permitted to amend his pleading after trial commenced, or not, is a matter which is ordinarily addressed to the discretion of the court, and the action of the'court in granting or refusing permission is never disturbed on appeal unless it clearly appears that it abused its discretion. In this case we see no abuse of discretion. The testimony was all in, and it was proper that the pleadings- be amended so as to conform to it. But it is said that the plaintiff did not, in giving her testimony, deny defendant’s charges of fraud, because they were not based on any issue in the case, and that by permitting the amendment and refusing to strike out the portions of defendant’s testimony objected to, the court prevented her having that fair and impartial trial to which she was entitled.
If it be true that the plaintiff could and would have denied any of the defendant’s charges which she did not deny, provided the amended cross-complaint had been on file at the time, then she might, and we think should, have asked to have the case reopened for that purpose. If she had done so, doubtless her request would have been granted. In the absence of such a request, we see no reversible error in the rulings of the court.
4. It is further objected that in dividing the property equally between the parties, the court should have ascertained whether there was any other community property at the date of the decree, and if so, should have divided all of it, and not that only which was described in the deeds. Conceding this to be so, still we cannot say that there was any error. It does not clearly ap*463pear that there was any other community property, and if there was, the attention of the court should have been directly called to it.
5. It is suggested that the decree is not in proper form to effect the ends probably intended by the court, for the reason that it first vacates and sets aside the deeds, then allots an undivided one half of the property to the plaintiff, and the other undivided half thereof to the defendant, and then requires the plaintiff to execute a deed to an undivided one half of the property to the defendant. It is said that the deed to be executed by the plaintiff may be claimed to be a deed to the undivided half allotted to her, thus giving the defendant the whole property and leaving nothing to her.
The decree was not happily drawn, but its obvious meaning is to divide the property equally between the parties, and to vest in each of them the title to an undivided half of it. The deed required cf the plaintiff was not to convey her half, and does not affect it.
What has been said above disposes of all the material points in the case. We have carefully read the very elaborate and able briefs presented by counsel on both sides, but have not deemed it necessary to follow them at length, or to cite and comment upon the numerous authorities referred to.
Looking at the whole record, we find no good ground for reversal, and therefore advise that the judgment and order be affirmed.
Vanclief, C., and Foote, C., concurred.
The Court.
For the reasons given in the foregoing opinion, the judgment and order are affirmed.